[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION TO STRIKE #122
The defendant's motion to strike plaintiff's complaint is denied for the following reasons:
Plaintiff has alleged that the defendant, a third party who was not his employer, negligently caused his injuries. While the plaintiff has received workers' compensation benefits for his injuries, based upon the plaintiff's allegations, his action is still viable. See General Statutes § 31-293(a). Any claim by the defendant that he is the plaintiff's employer, and thus, that the plaintiff's claim is barred by the exclusivity provision of § 31-284, should be raised by special defense. The question of whether a person is an employee or an independent contractor is a question of fact; see DaSilva v. Danbury Publishing Co.,39 Conn. App. 653, 656-57, 666 A.2d 440 (1995); not to be resolved CT Page 7218 on a motion to strike. Accordingly, the motion to strike is denied.
THE COURT
MAIOCCO, J.